 Case 2:21-cv-00551-JLB-NPM Document 10-1 Filed 08/25/21 Page 1 of 2 PageID 48



VERIFIED RETURN OF SERVICE                                                                                         Job # FM24958

Client Info:
Brian H. Pollock, Esq.. FairLaw Firm
135 San Lorenzo Avenue
Suite 770
Coral Gables, FL 33146

Case Info:
PLAINTIFF:                                                                                                          DISTRICT COURT
MIGUEL ANGEL ALMARAZ
 -versus-                                                                            Court Case # Case 2:21-cv-00551-JLB-NPM
DEFENDANT:
HOMETOWN VENTURES LLC d/b/a MAXX FOODS 2, SOHIL JIVANI,
and MANISHA JIVA
Service Info:

Received by Mathew L. Ross: on August, 20th 2021 at 10:35 AM
Service: I Served MANISHA JIVA
With: SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT FOR FLSA OVERTIME VIOLATION(S)
by leaving with Rosa Zapa, CO-RESIDENT

At Residence 232 EDGEMERE WAY E NAPLES, FL 34105
On 8/23/2021 at 10:51 AM
Manner of Service: SUBSTITUTE SERVICE:
FS 48.031(1)a SERVICE UPON ANY CO-RESIDENT RESIDING THEREIN 15 YEARS OF AGE OR ABOVE, AND THE PROCESS BEING
EXPLAINED TO THE PERSON WHO ACCEPTED SAID PROCESS.

Served Description: (Approx)

                 Age: 38, Sex: Female, Race: Hispanic, Height: 5' 6", Weight: 175, Hair: Black Glasses: No

I Mathew L. Ross acknowledge that I am authorized to serve process, in good standing in the jurisdiction wherein the process was
served and I have no interest in the above action. Under penalties of perjury, I declare that I have read the foregoing document and
that the facts stated in it are true.




                                                                        Mathew L. Ross
                                                                        Lic # 207495


                                                                        Accurate Serve Plantation
                                                                        151 N. Nob Hill Road, Suite 254
                                                                        Plantation, FL 33324

                                                                        Client # 2021005175
                                                                        Job # FM24958




                                                                                                                                1 of 1
Case
 Case2:21-cv-00551-JLB-NPM
       2:21-cv-00551-JLB-NPM Document  9INITIALS:
                              Document10-1 Filed   MLR  ID # 207495
                                             Filed08/11/21
                                                   08/25/21  Page
                                                               Page1 2ofof4 2PageID
                                                                              PageID4349
                                             DATE: 8/23/2021 TIME: 10:51 AM
                                             MILITARY: Unknown
                                             MARITAL STATUS: Unknown




         August 11, 2021
                                                                  ReginaThompson
